341 Ill. App. 251 (1950)
93 N.E.2d 159
Frances Barnard, Appellee,
v.
Julius Rubin, Trading as Armstrong Shrimp and Steak House, Appellant. Julius Rubin, Trading as Armstrong Shrimp and Steak House, for use of Frances Barnard, Appellee,
v.
Armstrong Shrimp House, Inc., Appellant.
Gen. No. 44,998.
Illinois Appellate Court.
Opinion filed June 5, 1950.
Released for publication June 26, 1950.
Rosenblatt & Schatz and Nichols Berkos and John C. Gekas, for appellants.
Irving S. Berman, of counsel.
Clarence Kammermann, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE NIEMEYER.
Reversed.
Not to be published in full.